Order entered September 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00725-CV

                            IN RE JEROME JOHNSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-53637-JH

                                          ORDER
       Before the Court is relator’s September 6, 2019 pro se objection to the Court’s order and

memorandum opinion denying relief. Appellant is represented by counsel. Appellant is not

entitled to hybrid representation. See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App.

1992). Accordingly, appellant’s motion is DENIED.


                                                     /s/   ROBBIE PARTIDA-KIPNESS
                                                           JUSTICE